119 F.2d 417 (1941)
INDIAN REFINING CO. et al.
v.
DALLMAN, Collector of Internal Revenue.
No. 7427.
Circuit Court of Appeals, Seventh Circuit.
April 11, 1941.
James T. Nielsen, of Chicago, Ill., Percy N. Booth and Alexander G. Booth, both of Louisville, Ky., Alfred F. Newkirk and D. Logan Giffin, both of Springfield, Ill., and Carl R. Latham, of Chicago, Ill., for appellees.
Samuel O. Clark, Jr., Asst. Atty. Gen., Howard L. Doyle, of Springfield, Ill., and Thomas G. Carney, of Washington, D. C., for appellant.
Before SPARKS and MAJOR, Circuit Judges, and HOLLY, District Judge.
PER CURIAM.
This is an appeal from a judgment of the District Court entered March 11, 1940. Prior to the entry of the findings of fact and conclusions of law upon which the judgment was predicated, an opinion was filed by Judge Briggle which has since been published. Indian Refining Company v. Dallman, Collector of Internal Revenue, D.C., 31 F. Supp. 455. The opinion fully discloses the facts, issues and legal conclusions upon which the District Judge found in favor of the plaintiffs. In addition to the authorities therein cited and relied upon, the District Court of the Southern District of New York subsequently decided a case involving the same issues, and reached the same conclusion. Texas Company v. Higgins, Collector of Internal Revenue, 32 F. Supp. 428.
After a careful study of the record and authorities, we are of the opinion that the District Court convincingly and properly disposed of the issues adversely to defendant's contention. Having thus concluded, we think no useful purpose could be served by a reiteration of the reasoning there employed.
We therefore adopt by reference, the opinion of the District Judge as the opinion of this court, and the judgment of the District Court is affirmed.